972 F.2d 340
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles H. HOLLOWAY, Plaintiff-Appellant,v.John H. PAINTER;  Bobby Haulk;  J. A. Rogers, Defendants-Appellees.
No. 92-6302.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 11, 1992Decided:  August 7, 1992

Charles H. Holloway, Appellant Pro Se.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Charles H. Holloway appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint under 28 U.S.C. § 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holloway v. Painter, No. CA-92-49-BR (E.D.N.C. Feb. 3, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED